Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 11, 2022 has been entered.
 Detailed Action
	This office action is a response to applicant’s terminal disclaimers and petition submitted March 11, 2022.  This application claims benefit of provisional application 62/687287, filed June 20, 2018.
Claims 1, 3-7, 9-13, and 15-21 are pending in this application.
Claims 1, 3-7, 9-13, and 15-21 as amended are examined on the merits herein.

Terminal Disclaimers
The terminal disclaimer submitted March 11, 2022, with respect to US application 16/973324 and US patent 11,066,626 is disapproved for several reasons.  Firstly, contrary to Applicant’s assertion no statement under 37 CFR 1.104(c)(4)(ii)(A) has been included with the terminal disclaimer.  Such a statement must be on or begin on a separate sheet, must not be directed to other matters, and must be signed in accordance with 37 CFR 1.33(b).  An amendment to the specification was filed on December 4, 2020 inserting a statement into the specification indicating that Procter & Gamble Co and Danisco US INC are parties to a joint development agreement.  It is unclear whether the joint development agreement mentioned in this statement is the same as a joint research agreement, and in any case this statement is not on a separate sheet and not directed to other matters.  Secondly, the terminal disclaimer does not include the proper language necessary to establish a joint research agreement.  The terminal disclaimer should include the phrase “is presently shortened by any terminal disclaimer,” rather than “may be shortened by any terminal disclaimer.” Furthermore in the terminal disclaimer regarding US application 16/973324, there is a typographical error wherein the word “owner” has been omitted from the phrase “owner of 100 percent interest,” rendering this statement inadequate to establish ownership of the application.  Finally in the terminal disclaimer regarding US11066626, the patent number 11,066,626 has been erroneously written as 11,0666,626.

As the terminal disclaimers have been disapproved the rejections of record in the previous action are maintained:
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3-7, 9-13, 15, and 21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of copending Application No. 16/973324 (reference application, US pre-grant publication 2021/0253977, of record in previous action, herein referred to as ‘324). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘324 anticipate the claimed invention.
Claims 1 and 2 of ‘324 are directed to a composition of a polysaccharide having the same structure as the polysaccharide recited in instant claim 1.  Claim 16 of ‘324 further defines the composition as “a personal care product or an industrial product.” While these claims do not specifically describe the composition as a fabric care or home care product, the difference in intended use is not seen to impart a structural difference which would render these claims patentably distinct from one another.  Dependent claims 3-15 of ‘324 recite the same additional limitations as instant claims 3-7, 9-15, and 21, further anticipating these claims.   
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 3-7, 9-13, and 15-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 9, 12, 13, and 17-19 of U.S. Patent No. 11066626. (of record in previous action, herein referred to as ‘626.  This patent issued from US application 16/465385 which was the basis for a similar provisional rejection in the previous office action.) Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘626 render the claimed invention obvious.
Specifically, base claim 1 of ‘626 claims a composition comprising a poly alpha 1,3 and/or 1,6 glucan substituted with a hydrophobic group and a hydrophilic group.  Claims 2-5 of ‘626 further specify linkage patterns which are the same as instant claims 2-5.  Claims 14 and 15 of ‘626 claim specific degrees of substitution and polymerization which are the same as those recited in the instant claims.  Claims 9, 12, and 13 of ‘626 specify particular functional groups including sulfate, sulfonate, C1-C18 alkyl sulfonate, and thiosulfate falling within the instant claims.  Claims 17-19 of ‘626 claim the same additional ingredients and physical forms and instant claims 13-20.  Furthermore the presence of ingredients such as surfactants, detergent builders, fabric conditioners and the like in claim 1 of ‘626 defines the composition in such a way that it is reasonably considered to be a fabric care or laundry detergent as recited in the present claims.  While a degree of substitution between 0.5-1.5 is not recited in the claims of ‘626, it would have been obvious to one of ordinary skill in the art to determine the specific degree of substitution to use in a composition according to the claimed invention, as there is no evidence of record indicating the criticality of the range recited in the claims.

Conclusion
No claims are allowed in this application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC OLSON whose telephone number is (571)272-9051. The examiner can normally be reached M-F 6am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC OLSON/               Primary Examiner, Art Unit 1623                                                                                                                                                                                         	4/29/2022